Case 1:19-cr-00055-TSK-MJA Document 108 Filed 07/30/21 Page 1 of 5 PageID #: 508



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                 Crim. Action No.: 1:19-CR-55
                                                        (Judge Kleeh)

 RAIMONTE GORDON GASTON,

                   Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 104],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On June 25, 2021, the Defendant, Raimonte Gordon Gaston

 (“Gaston”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Superseding Indictment, charging him with Conspiracy to

 Distribute and to Possess with the Intent to Distribute Heroin and

 Fentanyl, in violation of Title 21, United States Code, Sections

 841(a)(1), 841(b)(1)(C), and 846. Gaston stated that he understood

 that the magistrate judge is not a United States District Judge,

 and Gaston consented to pleading before the magistrate judge. This

 Court referred Gaston’s plea of guilty to the magistrate judge for

 the purpose of administering the allocution, pursuant to Federal

 Rule of Criminal Procedure 11, making a finding as to whether the

 plea was knowingly and voluntarily entered, and recommending to

 this Court whether the plea should be accepted.
Case 1:19-cr-00055-TSK-MJA Document 108 Filed 07/30/21 Page 2 of 5 PageID #: 509



 USA v. GASTON                                                       1:19CR55
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 104],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Gaston’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Gaston

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Gaston was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 104] finding a factual basis for the

 plea and recommending that this Court accept Gaston’s plea of

 guilty to Count One of the Superseding Indictment.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Gaston nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 104], provisionally ACCEPTS Gaston’s guilty plea, and

                                       2
Case 1:19-cr-00055-TSK-MJA Document 108 Filed 07/30/21 Page 3 of 5 PageID #: 510



 USA v. GASTON                                                       1:19CR55
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 104],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Superseding Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Gaston, and prepare a presentence investigation

 report for the Court;

       2.    The   Government   and    Gaston   shall   each   provide   their

 narrative descriptions of the offense to the Probation Officer by

 August 6, 2021;

       3.    The presentence investigation report shall be disclosed

 to Gaston, his counsel, and the Government on or before October 5,

 2021;   however,    the   Probation   Officer   shall   not   disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before October 19, 2021;

                                       3
Case 1:19-cr-00055-TSK-MJA Document 108 Filed 07/30/21 Page 4 of 5 PageID #: 511



 USA v. GASTON                                                        1:19CR55
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 104],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 2, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements      and    motions   for   departure   from    the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 18, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Gaston on

 December 6, 2021, at 1:00 p.m., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                        4
Case 1:19-cr-00055-TSK-MJA Document 108 Filed 07/30/21 Page 5 of 5 PageID #: 512



 USA v. GASTON                                                       1:19CR55
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 104],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: July 30, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
